Title: General Orders, 23 June 1781
From: Washington, George
To: 


                        
                             Saturday June 23d 1781
                            Parole
                            Countersigns
                        
                        The Commander in Chief is pleased to direct that in future the Musters of all the Troops as well of  the Corps
                            detached from the Main Army, as of these serving under his immediate command, be taken on the first day of every Month or
                            as soon after as Circumstances will possibly admit in order that the Monthly Abstracts and Returns required of the
                            Inspectors may comprehend every alteration that has taken place in the course of the preceding month.
                        He expects that the returns of arms accoutrements ammunition, camp equipage and cloathing will shew the exact
                            quantity of these several articles on hand at the time of making the last Return. What has been since received, and what
                            remains on hand accounting in the most precise manner for all deficiencies and intermediate alterations. The Return of
                            provisions drawn between the musters should agree with the Muster rolls. To obviate the difficulties that might otherwise
                            arise - The Arms Accoutrements Ammunition cloathing and Camp equipage in the possession of men on command are to be
                            returned in the same state they were in when the men left their corps, untill by their return, or by official information
                            they are found to be otherwise.
                        Officers commanding regiments and companies are charged with the Arms Accoutrements, Ammunition Camp equipage
                            and cloathing issued to the men under their respective commands, and may be assured that every article that is not
                            satisfactorily accounted for will be charged to their private accompt.
                        As officers having the command of detached parties are to be accountable to the commanding officer of the
                            corps to which the men respectively belong for all losses of Arms Ammunition accoutrements cloathing or Camp equipage in
                            possession of the men at the time of their taking command - it is recommended to them to take exact lists of the above
                            articles previous to their march.
                        The General desires that officers commanding brigades and detached corps oblige their issuing Commissaries to
                            make weekly Returns of the issues to their several commands which they are carefully to compare with the weekly returns of
                            the troops and correct any abuse they discover and he strongly recommends it to all officers scrupulously to examine
                            Returns before they make themselves accountable for their exactness by signing them.
                    